DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Arguments
Regarding the previous rejection of the claims under 35 USC §101, Applicants argue on pages 8-9 that the claims represent patentable subject matter because they improve on technology and are therefore integrated into a practical application.   Additionally, Applicants argue on pages 9-12 that the claims are integrated into a practical application because they prevent a user from experiencing content detrimental to a health condition, and that the claim requires more than generic resources.  
The Office respectfully disagrees.  First, the claims under a broadest reasonable interpretation standard are directed to grouping individuals and deciding if content might be objectionable to the members of that group.  Such actions can be performed in the human mind, or by a human using pen and paper.  As such, these claims do represent an attempt to preempt an already crowded field of endeavor.  
And, it is further noted that generic computers performing generic computer functions to apply an abstract idea do not amount to significantly more than the abstract idea of organizing information through mathematical correlations.  It is noted that the generic computer limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment and do not add significantly more than the 
Additionally, Applicants seem to assert that they have solved some sort of health issue by grouping people, then deciding that those people should not do X because it is bad for them.  Isn’t realizing that a group of lung cancer patients, for example, probably should not smoke even though they have seen a Joe Camel poster, something that can be / is a mental process?  Should the public, including doctors, be precluded from such decisions/assertions?  
Therefore, the previous rejection of the claims under 35 USC §101 is reasonably maintained. 


Regarding the previous rejection of the claims under 35 USC §103(a), Applicants argue on pages 12-14 that the references do not teach the claim language because the grouping categories are different than those cited in the claim language.
The Office respectfully disagrees, noting that the references as a whole teach the recited claim language.  First, it is noted that the rejections were made using an obviousness standard.  Second, it is noted that Applicants’ own disclosure indicates that a health condition is a “user state”.  See, for example, paragraphs [0001] and [0013] of Applicants’ specification.  If Applicants intended to attach a specific meaning to this terminology, Applicants had every opportunity at filing, and explicitly chose not to assign a particular meaning to this terminology.  Categories such as age and sex (e.g., 
Therefore, the references have been reasonably interpreted as teaching the recited claim language.

Applicants further argue on page 14 that the independent claims reciting substantially similar limitations, and all dependent claims are allowable for the reasons argued above.
The Office respectfully disagrees, and counter-asserts the rationale set forth above.



Claim Rejections – 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.


Claim 1 is rejected under 35 USC §101 because the claimed invention is directed to an abstract idea without significantly more.  

Regarding independent claim1: 
Statutory Category:  Yes, recites a series of steps (therefore a process).

Step 2A, Prong 1 (Judicial Exception Recited?):  Yes.  The claim recites limitations directed toward grouping individuals, generically/broadly “extracting” a feature from content, and determining whether a “conflict” exists.  Grouping users into cohorts may be construed as a mental process involving observation/evaluation/judgment, as well as a method of organizing human activity such as managing relationships between people.  Extracting features from content may also be interpreted as a mental process involving observation/evaluation/judgment.  (e.g., viewing an image, video, web page that has objectionable/inappropriate scenes, or reading DVD artwork or viewing the DVD preview reflecting metadata about the particular movie that explicitly indicates that it is inappropriate for certain maturity levels [e.g., PG-13, which provides an age as a mental health condition]).  Determining a “conflict” with a group, may also be interpreted as a mental process involving observation/evaluation/judgment.  The claim could reasonably be construed as encompassing a kindergarten teacher deciding whether or not a TV program “conflicts” or is inappropriate for the teacher’s students to view (i.e., their mental health condition, as reflected by their ages is inappropriate for / conflicts with viewing such media).  If a claim limitation, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  

Step 2A, Prong 2 (Integrated into a Practical Application?):  No.  This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element – using a computer to perform the associating, extracting and determining steps.  The computer in each step is recited at a high level of generality (i.e., as a generic computer performing the associating, extracting and determining steps) such that it amounts to no more than mere instructions to apply the exception using a generic computer.  Mere instructions to apply an exception using a generic computer cannot provide an inventive concept.  Therefore, the claim is directed to an abstract idea.

Step 2B (Inventive Concept Provided?):  No.  As discussed with respect to Step 2A, Prong 2, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computing components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, the claim is ineligible, and rejected under 35 USC §101.  


Independent claims 8 and 15 are substantially similar to claim 1, and do not correct the issues set forth above.   Therefore, these claims are likewise rejected.

Claims 2-7, 9-14 and 16-20 depend upon claims 1, 8 and 15, respectively, and do not correct the issues set forth above.   Therefore, these claims are likewise rejected.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claims 1-20 are rejected under 35 U.S.C. §103 as being unpatentable over Tang et al (US Patent Application Publication No. 2015/0249864, hereafter referred to as “Tang”) in view of Craner (US Patent No. 8,079,044, hereafter referred to as “Craner”).  

Regarding independent claim 1:  Tang teaches A computer-implemented method for filtering content based on user state, the method comprising: associating a user with one or more cohorts based on one or more health conditions, wherein the one or more health conditions are further associated with one or more features; (See Tang Abstract discussing “other users having one or more user-attributes similar to those of the accessing user”.  By way of example, see also Fig. 7 #716 showing a gender grouping field, Fig. 8 #804 and Fig. 9 #906-912 showing, for example, an age_group field and content metadata used to decide whether or not to allow access.  It is noted that an age-group may reasonably interpreted as a “health extracting at least one of the one or more features from a content retrieved by the user; (See Tang Fig. 19 and paragraphs [0158]-[0161] teaching the gathering of media content information and the formulation/storage of the exemplary Fig. 7 data structures, which includes attributes of a user and media asset.  See also, paragraph [0005] discussing media asset metadata.)
Although Tang teaches the use of parental control attributes (See the Abstract and Figures 8-9, for example), Tang does not explicitly teach the remaining limitations as claimed, especially in regards to a “conflict”.  Craner, though, teaches and determining whether at least one of the one or more features conflict with at least one of the one or more cohorts based on the monitoring. (See Craner col. 20 lines 54-59 teaching the determination of a “conflict” between an asset’s parental control information and a user’s parental control settings.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to apply the teachings of Craner for the benefit of Tang, because to do so provided a designer with options for implementing a system that permitted a use to access alternative/appropriate versions of content assets that would otherwise be made unavailable/restricted by a parental control system, as taught by Craner in the Abstract.  


Regarding claim 2:  Tang does not explicitly teach the remaining limitations as claimed.  Craner, though, teaches further comprising: based on determining that at least one of the one or more features conflict with at least one of the one or more cohorts, preventing the user from experiencing the content; and notifying the user of the determined conflict. (See Craner col. 20 lines 54-59 teaching the determination of a “conflict” between an asset’s parental control information and a user’s parental control settings, in the context of Figures 7 and 8 showing exemplary GUI notifications of content access denial due to authorization conflicts.)

Regarding claim 3:  Tang does not explicitly teach the remaining limitations as claimed.  Craner, though, teaches further comprising: receiving a waiver of the notification from the user; and providing the content to the user. (See Craner col. 21 lines 8-20 teaching the use/entry of a control access code to access assets, irrespective of the user’s parental control [access] settings.)

Regarding claim 4:  Tang teaches wherein determining whether at least one of the one or more features conflict with at least one of the one or more cohorts further comprises: determining whether an individual within the one or more cohorts has flagged the content.  (See Tang Fig. 8 and paragraph [0110] teaching 

Regarding claim 5:  Tang teaches wherein determining whether at least one of the one or more features conflict with at least one of the one or more cohorts further comprises: grouping the content with one or more similar content; (See Tang Abstract discussing cataloging of attributes of media assets.  See also, Fig. 7, esp. #738, showing an exemplary “cartoon” genre grouping tag/label.) and determining whether an individual within the or more cohorts has flagged the one or more similar content.  (See Tang Fig. 8 and paragraph [0110] teaching the returning of information on accessing or recommending similar media.  See also, Fig. 7 #780 “not recommended”.)  

Regarding claim 6:  Tang teaches wherein determining whether at least one of the one or more features conflict with at least one of the one or more cohorts further comprises: determining whether at least one feature of the one or more features deviates from an average of the one or more features by a threshold.  (See Tang Fig. 13 and paragraph [0110] teaching recognition of a threshold of access or recommendation features above or below 50%.)  

Regarding claim 7:  Tang teaches further comprising: assessing the user at least one of before, during, or after experiencing the content; and updating a flag associated with the content based on the user assessment.  (See Tang Fig. 8 and 

Claims 8-14 are substantially similar to claims 1-7, respectively, and therefore likewise rejected.  

Claims 15-20 are substantially similar to claims 1-6, respectively, and therefore likewise rejected.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document.

Foreign Patent Application Publications
Abbas 	 				WO 2015/135066 A1
Matching content with users based upon rules based on specific user preferences, traits/characteristics and biometric data (para 00144); Decision made as to whether to present content based o user context and biometric data (para 00146); Provide a content filter based upon a group to which a user belongs (para 00148); Manual override for content filtering (para 00149); Use of biometric data for determining a user mood as a basis for selecting/filtering content (para 00150); Exemplary mood-associated characteristics include physical  behavioral and spatial/temporal characteristics (para 00154); Mood analysis system generation of inferred mood (para 00163); Media relevance and biometric data, diabetes, high blood glucose (paras 00159, 00188, 00189); Advertisements and end user with history of seizures (paras 00191, 00192); Biometric data and sensor technology, heart rate, glucose, oxygen levels, stress, Down Syndrome (paras 00199-00201, 00204-00206, 00208-00211).  




All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens, whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        




January 21, 2022